Case 1:16-cv-00572-RP Document 108-2 Filed 04/06/20 Page 1 of 5




                    EXHIBIT B
         Case 1:16-cv-00572-RP Document 108-2 Filed 04/06/20 Page 2 of 5




                            UNITED STATES DISTRICT COURT
                                 Western District of Texas
                                     Austin Division

JEAN JONES,                                   §
Plaintiff                                     §
                                              §      CASE NUMBER: 1:16-cv-00572-RP
               v.                             §
                                              §
PORTFOLIO RECOVERY                            §
ASSOCIATES LLC                                §
PORTFOLIO SERVICES, LLC, and                  §
WESTERN SURETY COMPANY                        §
Defendants.                                   §


                      DECLARATION OF MICHAEL JACOB WOOD

        I, Michael Jacob Wood, Esq., being first duly sworn on oath, deposes and states as follows:

        1.     That I am the attorney for the Plaintiff above named.

        2.     I have read the Complaint filed in this action and know the contents thereof, and

that the same is true of my knowledge.

        3.     That I am admitted to practice within the State Courts of Illinois as of May 1,

2014.

        4.     That I am a member of the Trial Bar of the United States District Court for the

Northern District of Illinois since 2014.

        5.     That I am a member of the Bar of the United States District Court for the Western

District of Texas.

        6.     That I have substantial experience in FDCPA litigation and collection defense

litigation, which are the focus of my practice.

        7.     That I am a member of the National Association of Consumer Advocates as of

November 2011.

                                             -1-
            Case 1:16-cv-00572-RP Document 108-2 Filed 04/06/20 Page 3 of 5




        8.      That I am or have been counsel to over 800 FDCPA cases in the Northern

District.

        9.      That I am or have been counsel to more than 500 debt defense cases in the Circuit

Court of Cook County.

        10.     That my current hourly rate is $372.00 for work that I do in federal court, which is

justified by my experience, the nature and complexity of the cases, and the relative risk involved

in consumer cases, and was approved by Judge Kocoras in Moore v. Summit Receivables, LLC et

al, 19-cv-01309 (NDIL) and Judge Leinenweber in Lloyd v. Credit Systems International, Inc.

Case No. 18-cv-04267 (NDIL)(2019).

        11.     That my prior rate of $352.00 was approved by in Foust v. Midland Funding LLC,

et al, Case No. 18-cv-02155 (NDIL) and Rhone v. MBB, Case No. 16-cv-05215 (NDIL) (2019)

(rev’d on other grounds).

        12.     That I publish and lecture on the Fair Debt Collection Practices Act. (e.g. Dec.

Ex. 5, Michael J. Wood, Abstention Doctrine and the Fair Debt Collection Practices Act, 89

Chi.-Kent. L. Rev. 1191 (2014)).

        13.     That I sit on the Ethics Committee for the National Association of Consumer

Advocates since 2017.

        14.     That the rate that I billed per hour in this case, $372.00, is in the 75th percentile of

rates charged by Midwest attorneys consumer law, as reported in the United States Consumer

Law Attorney Fee Survey Report 2010-2011 for the Midwest, available online at

http://www.nclc.org/images/pdf/litigation/fee-survey-report-2010-2011.pdf (adjusted for

inflation).




                                              -2-
        Case 1:16-cv-00572-RP Document 108-2 Filed 04/06/20 Page 4 of 5




       15.     That my rate increase is justified by my substantial experience in litigating more

than 800 FDCPA cases, including class actions, and by my leadership position in the Consumer

Law community, including my position on the ethics board of the National Association of

Consumer Advocates.

       16.     That Cases using the US Consumer Law Attorney Fee Survey Report when

deciding attorney fee disputes in Consumer Law cases include the following: Decker v.

Transworld Systems, Inc., 2009 WL 2916819, N.D.Ill.,2009., September 01, 2009 (finding

results in the 2007 United States Consumer Law Attorney Fee Survey Report to be supported by

the Laffey Matrix”); Vahidy v. Transworld Systems, Inc., 2009 WL 2916825, N.D.Ill.,2009.,

September 01, 2009 (finding results in the 2007 United States Consumer Law Attorney Fee

Survey Report to be “supported by the Laffey Matrix”).

       17.     That the following is a sampling of my certified FDCPA class action cases:

               Wingate v. Resurgence Capital, LLC, 14-cv-7753 (N.D.IL) (settlement class
               certified);

               Szczesniak v. National Account Services, 14-cv-10346 (N.D.IL) (settlement class
               certified);

       18.     I wrote off 1.2 hours of time spent on clerical tasks such as filing an appearance,

and complying exhibits for the complaint and trial.

       19.     In addition, I exercised my billing judgment and did not bill for approximate 2

additional hours of time spent on this case because such time was unproductive; redundant

(reviewing arguments made in prior briefing); or otherwise non-billable (i.e., emails about dates,

deadlines, and scheduling, and time spent drafting administrative portions of the brief, such as the

caption or certificates of compliance).




                                            -3-
         Case 1:16-cv-00572-RP Document 108-2 Filed 04/06/20 Page 5 of 5




        20.     All time billed for conferring with Plaintiff’s other attorneys was purely spent

discussing legal strategy and tactics. I did not bill for any time conferring about administrative

items or non-billable matters or tasks.

        21.     That attached time and work records are true and correct copies of my time and

billing records in this matter.

        Pursuant to 28 U.S.C. § 1746(2), I, Michael Jacob Wood, hereby declare under penalty of

perjury that the foregoing is true and correct.


Dated: March 23, 2020                             s/Michael Jacob Wood
                                                  Michael Jacob Wood



Michael J. Wood
Community Lawyers LLC
20 N. Clark Street, Suite 3100
Chicago, IL 60602
Ph: 312.757.1880
fax: 312.476.1383
mwood@communitylawyersgroup.com




                                             -4-
